DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 21, 2021 has been entered.
Remarks
The present Office Action is based upon the Applicant’s amendment filed on  09/29/2021.  Claims 1, 4-6, 8, and 13-18 are now pending in the present application. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 17 recites:
“receiving the remote request from a remote transceiver provided at a mobile key device external to the vehicle, the remote request specifying an operation of the vehicle;
measuring current distance values representing distances between each different transceiver pair of the multiple vehicle-associated transceivers based at least on signal runtimes between each respective transceiver pair…
determining to execute or not execute the operation of the vehicle specified in the remote request based at least on the determined correlation measure between the current distance values and the reference distance values”. However, it is not clear which device or module preforms the above steps. The steps of “accessing, by a controller, stored reference distance values…” and “determining, by the controller, a correlation measure… ” are performed by a controller; however, it is not clear whether the same controller or any other device or module preforms the other steps of claims.
Furthermore, it is not clear how to determine “a correlation measure between the current distance values and the reference distance values” without determining or analyzing whether there is any movement or change between the multiple vehicle-associated transceivers.
Claim 18 is also rejected by the virtue of its dependency on claim 17. 
Allowable Subject Matter
Claims 1, 4-6, 8, and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
claim 1, the prior arts of the record, Haselsteiner et al. (US 20040178883 A1), fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Haselsteiner discloses a system for processing a remote request for an operation of a vehicle, the system comprising: multiple vehicle-associated transceivers configured to be mounted in various positions around the vehicle; a remote transceiver external to the vehicle and associated with a user key, the remote transceiver configured to transmit a remote request (FIG. 11, par. 0033-0035, “A known method for validating an authorization for locking or unlocking and/or using an object is described in greater detail below with reference to an example of a security apparatus 2 which is implemented in a motor vehicle 1 and prevents unauthorized access or prevents unauthorized use, with reference to the picture in FIG. 11. A security apparatus 2 which comprises a control device S and in this instance four transmit and receive units SEi, SE1 to SE3 is provided in the motor vehicle 1. The control device S controls the four transmit and receive units SEi, SE1 to SE3 for sending a request signal and receives a reply signal if a code generator is in the vicinity and can be reached by the request signal, as indicated by the double arrows between the control device S and the transmit and receive units SEi, SE1 to SE3”).
However, Haselsteiner fails to disclose “a memory storing reference distance values corresponding to reference distances between different transceiver pairs of the multiple vehicle- associated transceivers; a controller programmed to: analyze movements of the multiple vehicle-associated transceivers relative to each other, including: measuring a current distance value corresponding to a respective current distance between each of the different transceiver pairs of the multiple vehicle-associated transceivers based at least in part on respective signal runtimes between each respective transceiver pair; and for each different transceiver pair, determining a distance difference between the measured current distance value and the reference distance value for the respective transceiver pair; determining a transceiver distance correlation metric based on the determined distance differences between the measured current distance values and reference distance values; control a processing of the remote request based at least on the transceiver distance correlation metric.”
Therefore, claims 4-6, 8, and 13-16 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 17 (and dependent claim 18) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642